                   IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA                               *
                                              *
       Plaintiff,                             *
                                              *      Case No. 1:21-CV-00309-ELH
v.                                            *
                                              *
COMPASS MARKETING, INC.                       *
                                              *
       Defendant.                             *
                                              *
*      *       *       *       *      *       *      *       *       *      *       *       *

           CONSENT MOTION TO EXTEND TIME TO ANSWER COMPLAINT

       Defendant Compass Marketing, Inc. (“Compass Marketing”), both through its undersigned

counsel, hereby files this Consent Motion to Extend Time to Answer Complaint and states the

following in support hereof.

       On or about April 30, 2021, Compass Marketing learned of the Complaint and Motion for

Default Judgment filed by Plaintiff David J. Boshea (“Boshea”). Compass Marketing shortly

thereafter learned that an adverse party in another lawsuit appears to have received notification of

the Complaint and Motion for Default Judgment from Compass Marketing’s Registered Agent and

did not inform the company of these matters. Upon learning this information, Compass Marketing

promptly retained counsel, and counsel for Compass Marketing promptly reached out to counsel

for Boshea, explained what the company had learned, and requested a 21-day extension of time to

answer the Complaint. Counsel for Boshea consented to the 21-day extension.

       WHEREFORE, Compass Marketing respectfully requests, with the consent of Boshea, that

the Court grant Compass Marketing an extension of time until May 26, 2021, to answer the

Complaint (and also deny the Motion for Default Judgment as moot).
Dated: May 4, 2021   Respectfully submitted,

                     __/s/ Stephen B. Stern_______________________
                     Stephen B. Stern, Esq., Bar No. 25335
                     Heather K. Yeung, Esq., Bar No. 20050
                     KAGAN STERN MARINELLO & BEARD, LLC
                     238 West Street
                     Annapolis, Maryland 21401
                     Telephone: (410) 216-7900
                     Facsimile: (410) 705-0836
                     Email: stern@kaganstern.com
                     Email: yeung@kaganstern.com

                     Counsel for Defendant
                     Compass Marketing, Inc.




                        2
                               CERTIFICATE OF SERVICE
      I hereby certify that on the 4th day of May, 2021, this Consent Motion to Extend Time to
Answer Complaint was served via CM/ECF to:
                     Thomas J. Gagliardo
                     Gilbert Employment Law, PC
                     1100 Wayne Avenue, Suite 900
                     Silver Spring, MD 20910
                     Email: tgagliardo@gelawyer.com

                     and

                     Gregory J. Jordan
                     Mark Zito
                     Jordan & Zito, LLC
                     55 West Monroe St., Suite 3600
                     Chicago, IL 60603
                     Email: gjordan@jz-llc.com

                     Attorneys for Plaintiff
                     David Boshea



                                               __/s/ Stephen B. Stern_______________________
                                               Stephen B. Stern




                                                 3
